t c memo united_states tax_court dorianne l ho demattos petitioner and edward james demattos intervenor v commissioner of internal revenue respondent docket no filed date dorianne l ho demattos pro_se edward james demattos pro_se d anthony abernathy for respondent memorandum opinion goeke judge petitioner dorianne l ho demattos seeks review of respondent’s determination to deny relief from joint_and_several_liability under sec_6015 c or f for tax years and the years at issue as discussed below we sustain respondent’s determinations background some of the facts have been stipulated and are so found the stipulated facts are incorporated herein by this reference both petitioner ms ho demattos and intervenor mr demattos resided in hawaii at the time the petition and the notice of intervention were filed ms ho demattos and mr demattos were married throughout the years at issue the couple’s marriage ended in date the demattoses had three children born of their marriage mr demattos had two children from a prior marriage mr demattos operated a construction business during the years and in later years mr demattos worked as a general contractor in ms ho demattos was primarily a 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure homemaker for her family and a caregiver to her mother who was critically ill at various times during their marriage ms ho demattos who had some knowledge of accounting worked as a bookkeeper the demattoses filed joint returns for the years at issue they relied upon a tax_return_preparer to prepare their joint_return but it was not timely filed all the remaining joint returns at issue with the exception of those for and were prepared by ms ho demattos the most complex part in the preparation of the joint income_tax return was the schedule c profit or loss from business with respect to mr demattos’ construction business sometime in the earlier years at issue the computerized records of the construction business were adversely affected by a major computer problem in an unrelated setback in the finances of the business made a tax_return_preparer unaffordable as a result ms ho demattos took responsibility for the preparation of the joint federal_income_tax returns for and ms ho demattos stated that she executed all of the joint income_tax returns and prepared the joint income_tax returns for all the years at issue except the returns for and the joint income_tax returns for and were all filed late in date before the returns were filed the demattoses were contacted by an internal_revenue_service irs revenue_agent requesting their and returns during a conversation with the revenue_agent mr demattos stated that only the tax_return had been filed and that he would subsequently send the and returns however the return sent to the irs was unsigned in addition the revenue_agent discovered that the return had in fact not been filed as a result on date the revenue_agent visited the demattoses to secure their signatures on the return and to obtain the return at that meeting ms ho demattos demonstrated knowledge of the location of copies of the joint returns maintained by her and mr demattos ms ho demattos retrieved and provided executed returns for and in date the revenue_agent notified the demattoses by letter that their and joint income_tax returns were under audit and requested documentation to substantiate the claimed schedule c expenses for the construction business no substantiation was provided ms ho demattos participated in the decision to refuse to provide documentation to the irs and to not cooperate with the audit in date respondent issued to the demattoses notices of deficiency for their and income_tax and additions to tax totaling nearly dollar_figure million based on the disallowance of all the schedule c deductions for the construction business the demattoses did not petition this court and the deficiencies and additions to tax were assessed in june and date in addition to those assessments there are also unpaid assessments of the income taxes reported on all the joint returns at issue the total unpaid taxes reflected on the joint returns exceeded dollar_figure ms ho demattos seeks relief from both the deficiencies for and and the unpaid assessments of tax reported on all the returns at issue at trial she testified that she knew the taxes would not be paid with the returns and that she knew mr demattos was in financial difficulty when the returns were filed the divorce decree entered into between ms ho demattos and mr demattos provided that with respect to previously filed income_tax returns any liabilities on all joint state and federal_income_tax returns filed for all years through would be paid equally by the demattoses in addition the divorce decree provided in the event of an income_tax examination of any parties’ jointly filed tax returns the parties shall share equally in the receipt of any resulting tax_refund or in the payment of any taxes penalties or interest imposed as the case may be for years after the years at issue ms ho demattos failed to pay her outstanding tax_liabilities respondent issued notices of intent to levy as follows for the taxable_year on date and date for the taxable_year on date and date and for the taxable_year on date date and date ms ho demattos acknowledged that respondent made collection efforts solely with respect to her including the issuance of notices of intent to levy the demattoses submitted an offer-in-compromise for their and tax years on date and for the tax_year on date on date respondent rejected the offers-in-compromise on date ms ho demattos filed form_8857 request for innocent spouse relief to request equitable relief with respect to her joint federal_income_tax liabilities for the through tax years respondent did not argue that any of ms ho demattos’ requests was untimely in a final notice_of_determination dated date respondent determined that ms ho demattos was not entitled to the relief requested ms ho demattos timely filed her petition with this court on date discussion in general spouses who elect to file a joint federal_income_tax return for the taxable_year are jointly and severally liable for the entire amount of tax reported on the return as well as for the liability for any deficiency subsequently determined even if all of the income giving rise to the tax_liability is allocable to only one of them sec_6013 114_tc_276 the spouse requesting relief generally bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir sec_6015 offers three avenues of possible relief under subsections b c and f in general sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and in certain circumstances sec_6015 provides equitable relief if relief is not available under sec_6015 or c respondent argues that ms ho demattos does not qualify for relief from joint_and_several_liability under sec_6015 c or f i sec_6015 under sec_6015 a requesting spouse may be relieved of joint_and_several_liability from an understatement_of_tax to the extent that the understatement was attributable to the nonrequesting spouse thus sec_6015 is available if at all only with respect to the liabilities arising from the deficiencies in tax for years and in order to qualify for relief sec_6015 provides that the taxpayer must establish that a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requirements of sec_6015 are conjunctive and the failure of a taxpayer to satisfy any one of the elements precludes relief haltom v commissioner tcmemo_2005_209 respondent concedes that ms ho demattos satisfies the requirements of sec_6015 b and e however respondent maintains she failed to establish that she satisfies the requirements of sec_6015 and d in determining whether ms ho demattos had reason to know of an understatement this court must determine whether a reasonable person in similar circumstances would have known of the understatement factors to consider in analyzing whether ms ho demattos had reason to know of the substantial_understatement include her level of education her involvement in the family business the presence of expenditures that appear lavish when compared to the family’s past standard of living and mr demattos’ evasiveness and deceit concerning the couple’s finances see 887_f2d_959 9th cir we apply these factors to ms ho demattos regarding the understatements for and first ms ho demattos received some college-level education in business and accounting second although mr demattos was responsible for the day-to-day operation of the construction business ms ho demattos was responsible for the preparation of the tax returns for and third there is nothing in the record with respect to lavish expenditures fourth mr demattos was not evasive or deceitful concerning their finances under these circumstances ms ho demattos had reason to know of the understatements arising from the disallowance of the claimed schedule c expenses relating to mr demattos’ construction business ms ho demattos’ extensive involvement in preparing the joint returns for and demonstrates that she had actual knowledge of the records available to support the claimed schedule c expenses as the tax_return_preparer she had access to whatever records were used to determine the expenses claimed and she knew and agreed with the decision to intentionally not produce records to the irs in the audit this is true for as well because the return was not filed until after the and returns were prepared by ms ho demattos and the record system for all years was the same according to ms ho demattos’ own testimony ii sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom she filed the joint_return the requesting spouse may elect to limit her liability for a deficiency as provided in sec_6015 sec_6015 a i i in this case sec_6015 is available if at all only for the liabilities attributable to the deficiencies in tax for the and tax years respondent concedes that ms ho demattos has satisfied certain of the prerequisites for relief however respondent argues that ms ho demattos is precluded from obtaining relief because under sec_6015 apportionment of liability does not apply if the commissioner demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual this court has defined actual knowledge as an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof 115_tc_183 affd 282_f3d_326 5th cir when one spouse requests relief under sec_6015 the burden of proving the spouse’s actual knowledge of an item is on the commissioner in the case of a disallowed deduction the burden requires the commissioner to prove that the spouse had actual knowledge of the factual circumstances which made the item unallowable as a deduction 116_tc_198 ms ho demattos had actual knowledge of the factual circumstances concerning the disallowed deductions although mr demattos was responsible for the day-to-day operations of the construction business ms ho demattos prepared the and tax returns because of the timing of the preparation of the returns she had actual knowledge of the substantiation which was available for all years when she prepared the and returns therefore ms ho demattos is not entitled to allocate the deficiency arising from the disallowance of these deductions and no relief is available under sec_6015 iii sec_6015 sec_6015 provides an alternative means of relief for a requesting spouse who does not otherwise qualify for relief under subsection b or c of sec_6015 sec_6015 sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either sec_6015 under sec_6015 the secretary may grant equitable relief to a requesting spouse on the basis of the facts and circumstances of the requesting spouse’s case except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof see rule a alt v commissioner t c pincite pursuant to sec_6015 the commissioner has prescribed revenue_procedure guidelines to help irs employees determine whether a requesting spouse is entitled to relief from joint_and_several_liability see revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra lists the factors that irs employees should consider and the court consults those same factors when reviewing the irs’ denial of relief see 120_tc_137 ms ho demattos’ form_8857 was filed on date after the date effective date of revproc_2003_61 supra according to revproc_2003_61 sec_4 c b pincite ms ho demattos as a requesting spouse must satisfy all of the following threshold conditions in order to be eligible to submit a request for equitable relief under sec_6015 i she filed a joint_return for the taxable_year for which she seeks relief ii relief is not available to her under sec_6015 or c iii no assets were transferred between the spouses as part of a fraudulent scheme by the spouses iv mr demattos did not transfer disqualified assets to her v she did not file or fail to file the returns with fraudulent intent and vi absent enumerated exceptions the income_tax_liability from which she seeks relief is attributable to an item of mr demattos respondent concedes that ms ho demattos satisfies all seven threshold requirements for equitable relief as an initial matter revproc_2003_61 sec_4 c b pincite contains a safe_harbor if the threshold requirements are met equitable relief under sec_6015 will ordinarily be granted with respect to an underpayment of income_tax reported on a joint_return if all of the following three elements are satisfied on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse on the date the requesting spouse signed the joint_return the requesting spouse had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and the requesting spouse will suffer economic hardship if relief is not granted ms ho demattos was divorced from mr demattos on date and requested relief on date thus she satisfies the marital status requirement however ms ho demattos does not satisfy the second requirement because as we held above she had actual knowledge of the understatement_of_tax ms ho demattos stated that she signed the returns at issue and was aware that amounts were owed with respect to each return ms ho demattos has failed to establish that it was reasonable for her to believe that mr demattos would pay the reported income_tax_liability thus she has not satisfied the knowledge or reason to know requirement as it relates to the underpayments on the joint returns accordingly since ms ho demattos does not satisfy the second element she is not entitled to relief under revproc_2003_61 sec_4 iv revproc_2003_61 sec dollar_figure factors if relief is not available under revproc_2003_61 sec_4 then revproc_2003_61 sec_4 c b pincite sets forth additional factors that the irs considers in determining whether relief is granted these factors are marital status knowledge or reason to know economic hardship nonrequesting spouse’s legal_obligation significant benefit good-faith effort to comply with tax laws spousal abuse and mental or physical health we will address each in turn marital status respondent concedes that ms ho demattos and mr demattos are divorced the marital status factor favors granting relief knowledge or reason to know respondent argues that ms ho demattos knew or had reason to know that her then husband mr demattos would not pay the income_tax liabilities due when she executed the joint income_tax returns for the years at issue ms ho demattos contends that these deficiencies and additions to tax for the and tax years arise from disallowed schedule c expense deductions attributable to mr demattos and therefore would be allocable to him however ms ho demattos acknowledges that she prepared and reviewed their income_tax returns starting in and was aware that an amount was owed with respect to each return further in her form_8857 she indicated that she and mr demattos were having financial difficulties yet she failed to explain how she thought they were going to be able to pay the taxes owed lastly mr demattos testified that ms ho demattos was aware that taxes were owed with respect to the and tax years and would not be paid as a result ms ho demattos has failed to establish that it was reasonable for her to believe that mr demattos would pay the reported income_tax_liability for any of the years at issue the deficiencies all relate to unsubstantiated schedule c expenses ms ho demattos is responsible for the failure to substantiate expenses she herself reported on the returns for and and knew about for thus ms ho demattos has failed to satisfy the knowledge or reason to know requirement regarding the unpaid liabilities and the deficiency amounts because ms ho demattos had actual knowledge of the unsubstantiated deductions giving rise to the deficiencies in tax and had actual knowledge or reason to know that the reported liabilities would go unpaid this factor weighs against relief economic hardship respondent argues that ms ho demattos would not suffer economic hardship if she were denied equitable relief ms ho demattos argues that she would experience economic hardship ms ho demattos’ monthly expenses exceeded her monthly income she earns dollar_figure per month in self-employment business income her mortgage is dollar_figure per month she pays dollar_figure per month for food dollar_figure per month in medical_expenses dollar_figure per month in gas and insurance for her car and dollar_figure per month for telephone at the time of trial ms ho demattos was unemployed and still had a 17-year-old son living with her considering these facts we find she would suffer economic hardship if relief were not granted this factor weighs in favor of relief nonrequesting spouse’s legal_obligation respondent contends that this factor is neutral because the demattoses’ divorce decree includes a provision under which ms ho demattos and mr demattos have an equal obligation to pay the income_tax liabilities accordingly this factor is neutral significant benefit respondent contends that this factor is neutral respondent asserts that there is no evidence in the record of whether ms ho demattos benefited beyond normal support from the unpaid tax_liabilities both the underpayments and understatements however this court has stated that we consider the lack of significant benefit by the taxpayer seeking relief from joint_and_several_liability as a factor that favors granting relief under sec_6015 butner v commissioner tcmemo_2007_136 we do not find from the record that there was a significant benefit to ms ho demattos and find that this factor weighs in favor of relief good-faith effort to comply with federal_income_tax laws respondent argues that ms ho demattos did not make a good- faith effort to comply with the federal_income_tax laws after the years at issue respondent therefore argues that this factor weighs against relief ms ho demattos failed to pay outstanding tax_liabilities for the and tax years filed her tax_return late and failed to make estimated_tax payments for years after since the time the revenue_agent considered ms ho demattos’ case she has filed her tax_return for and returns for the other years after the years at issue nevertheless untimely filing demonstrates that she has not been in compliance with the tax laws this factor weighs against relief spousal abuse ms ho demattos did not allege that there was abuse in her former marriage respondent determined this factor to be neutral and we agree mental or physical health there is no evidence in the record that ms ho demattos suffered any ailment such that she was in poor physical or mental health at the time she signed the returns for the years at issue or at the time she requested sec_6015 relief respondent determined that this factor is neutral and we agree conclusion of the factors listed in revproc_2003_61 sec_4 three factors support relief marital status economic hardship and lack of significant benefit two factors weigh against relief knowledge or reason to know and lack of good-faith effort to comply with tax laws in subsequent years and three factors are neutral nonrequesting spouse’s legal_obligation spousal abuse and mental or physical health revproc_2003_61 sec_4 a iii b provides that in deficiency cases reason to know of the item giving rise to the deficiency will not be given more weight than other factors but that actual knowledge of the item weighs heavily against relief we find that the factors for relief are strongly outweighed by ms ho demattos’ awareness that the taxes would not be paid her preparation of tax returns her related knowledge of the unsubstantiated schedule c expenses and her subsequent noncompliance with federal tax laws in sum ms ho demattos had actual knowledge which is supported by her own testimony regarding the return preparation on the basis of the above we find that ms ho demattos has failed to carry her burden of showing that she is entitled to relief from joint_and_several_liability under sec_6015 for the years at issue to reflect the foregoing decision will be entered for respondent
